MUSICAL CLEANING DEVICE HAVING MULTIPLE CLEANING COMPONENTS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
“An entertainment member” is very broad, however, when looking to the specification, Examiner notes on record that an entertainment member should include wireless capability, a speaker, a microphone, or a video playing device.  Therefore, for purposes of examination, the “entertainment member” is interpreted as an electronic device within similar scope of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said cleaning unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said cleaning unit" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said cleaning unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said cleaning unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said mop head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 13 recite the limitation “said entertainment enabled cleaning device” in lines 2 and lines 1-2, respectively. There is insufficient antecedent basis for this limitation in the claim. Claims 9-13 rejected as being dependent from claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serval et al. (US20180125623).
Regarding claim 1, Serval et al. teach a cleaning device (100) comprising (Fig. 1):
a main body (40) having a first end and a second opposing end (Fig. 3A, see annotated Fig. 3A below);
an entertainment member (electronics in handle) configured to be secured to said main body first end (Fig. 3A; [0072]);
and a cleaning member (42) removably attached to the main body (40) second end (Fig. 3A; see annotated Fig. 3A below; [0070]).
Regarding claim 8, Serval et al. teach wherein said entertainment member (electronics in handle) houses one or more functional components (5) which allow said cleaning device (100) to communicate with an independent electronic device (30) ([0042]; Fig. 1).
Regarding claim 9, Serval et al. teach wherein communication with said independent electronic device (30) is wireless ([0041]; Fig. 1).  
Regarding claim 10, Serval et al. teach wherein said wireless communication is bi-directional (Bluetooth) ([0042]).
Regarding claim 11, Serval et al. teach wherein said independent electronic device (30) is capable of transmitting data (Fig. 1; [0041]).  Further, claim 11 does not further limit claims 1, 8, 9, or 10 because claim 11 is drawn to said independent electronic device, not the cleaning device.
Regarding claim 12, Serval et al. teach wherein said independent electronic device (30) is a smart phone or smart tablet ([0041]; [0046]; Fig. 1).  Because the independent electronic device (30) is capable of connecting to WiFi, GSM, or Bluetooth, it is considered a smart device.
Regarding claim 13, Serval et al. teach wherein said cleaning device (100) includes a pairing mode, wherein pairing between said cleaning device (100) and said independent electronic device (30) may be accomplished, such that telephone calls (exchanges communication data from mobile device to toothbrush) are received from the independent electronic device through the entertainment enabled cleaning device (Fig. 1; [0046-0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Mangano et al. (US20160324389) in view of Song (CN201759511).
Regarding claim 1, Mangano et al. teach a cleaning device (100) comprising: a main body (101, 102, 103) having a first end (102) and a second opposing end (103) (Fig. 1); 
and a cleaning member (104, 106) removably attached to the main body second end (103) (see annotated Fig. 8; [0039]).
Mangano et al. does not teach an entertainment member secured to the main body first end (see claim interpretation). 
Song teaches a cleaning device comprising: a main body having a first end and a second opposing end (see annotated Fig. 1); 
an entertainment member (1) secured to the main body first end (Fig. 1; see annotated Fig. 1); 
and a cleaning member (mop) attached to the main body second end (see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entertainment member found on the first end of the main body taught by Song, on the first end of the main body taught by Mangano et al., because Song teaches combining and entertainment member on a mop allows a user to enjoy music while mopping ([0004]).  Further, Song’s entertainment member is connected to the end of the main body with a bolt; Mangano et al. discloses a hook with the ability to hang on a wall hook ([0041]), and therefore the entertainment member of Song could easily be attached via the bolt on Mangano et al.
Regarding claim 2, Mangano et al. in view of Song teach wherein said cleaning member comprises a first end configured to secure to said main body and a second end comprising a cleaning unit (104) (Mangano et al., Fig. 8; see annotated Fig. 8).
Regarding claim 3, Mangano et al. in view of Song teach wherein said cleaning unit (104) is a mop head (Mangano et al., Fig. 8; [0040]).
Regarding claim 4, Mangano et al. in view of Song teach wherein said cleaning unit (104) is a circular mop head (Mangano et al., Fig. 7, from bottom view).
Regarding claim 5, Mangano et al. in view of Song teach wherein said cleaning unit (104) is a wet or dry mop head (Mangano et al., Fig. 8; [0056]).  Further, Mangano et al. is structurally capable of performing dry mopping.
Regarding claim 6, Mangano et al. in view of Song teach wherein said cleaning unit (104) is a microfiber mop head (Mangano et al., Fig. 8; [0075]).
Regarding claim 7, Mangano et al. in view of Song teach a lever system (103) configured for applying a pressure to one or more components of said mop head (104) (Mangano et al., Fig. 8; [0059]).  The lower handle grip (103) presses the mop (104) down, allowing for optimal flat surface cleaning ([0057]); lower handle grip is pulled up, stretching the mop head strands ([0058]); and the lower handle grip wrings the mop head by pulling the grip up and rotating, applying a rotational and stretching strain on the mop head ([0059]).
Regarding claim 8, Mangano et al. in view of Song teach wherein said entertainment member (1) houses one or more functional components (wireless capabilities) which allow said entertainment enabled cleaning device to communicate with an independent electronic device (other audio equipment) (Song, Fig. 1; [0020]).
Regarding claim 9, Mangano et al. in view of Song teach wherein communication with said independent electronic device is wireless (Song, [0020]).
Regarding claim 14, Mangano et al. in view of Song teach wherein said entertainment member (1) includes a removable microphone (Song, Fig. 1; [0020]).
Regarding claim 15, Mangano et al. in view of Song teach further including one or more input buttons (Song, [0015]).
Regarding claim 16, Mangano et al. in view of Song teach further including one or more speakers (4) (Song, Fig. 1).

    PNG
    media_image1.png
    763
    381
    media_image1.png
    Greyscale

Serval et al., annotated Fig. 3A

    PNG
    media_image2.png
    730
    422
    media_image2.png
    Greyscale

Mangano et al., annotated Fig. 8

    PNG
    media_image3.png
    508
    239
    media_image3.png
    Greyscale

Song, annotated Fig. 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723